Citation Nr: 1641398	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  16-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of frostbite, lower extremities.

(The claims of entitlement to a disability rating in excess of 30 percent for chronic sinusitis and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are subject to a separate Board decision.)


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record reflects that the Veteran appointed an accredited service representative in August 2000 in connection with previous claims.  Thereafter, the Veteran appointed an attorney to represent him limited to VA all claims pending on April 17, 2013.  The instant claim was not pending on April 17, 2013, and therefore the attorney does not represent the Veteran on this VA claim.  In June 2016, the former accredited service representative was contacted by the Board regarding representation and, in August 2016, informed the Board that it was no longer the Veteran's representative before VA.  Accordingly, the Veteran is proceeding unrepresented in this matter.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to the AOJ to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2016).  

Examination is warranted regarding the Veteran's claim that he currently has frostbite residuals of the lower extremities due to cold exposure in Korea.  No VA examination has been provided in this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The record reflects that the Veteran was stationed in Korea, and an August 1955 VA examination report reflects that he was stationed in Korea for 16 months.  He has asserted that while in Korea, he was constantly exposed to extreme cold temperatures.  He reported in his March 2015 substantive appeal that he has had problems with his feet since being exposed to the cold weather in Korea.  He noted that he has had ongoing tingling and numbness in his feet and problems with circulation in the feet since exposure.  

Neither the service treatment records nor a 1955 VA examination indicate complaints or findings of frostbite or cold injury residuals of the lower extremities, and in fact his separation March 1955 examination shows normal clinical examination in all areas including the feet.  Private records show he reported having numbness in the bilateral feet in records dated in 1993, which ultimately led to a diagnosis of monoclonal gammopathy with peripheral neuropathy in the bilateral lower extremities.  VA wound clinic treatment records from December 2014 show that the Veteran reported experiencing frostbite while in Korea in service.  Upon inspecting wounds of the Veteran's lower extremities, the examiner's assessment was that the difficulty healing was likely related to the history of frostbite in Korea and the gammopathy.  In a July 2015 wound/ostomy note, the treating physician stated the lower extremity wounds are likely related to severe frostbite he sustained in the Korean conflict.  The assessment was, "Possible fungal infection in a patient with a history of frostbite with unilateral right lower leg rash which is pigmented, thickened, and pruritic.  Frostbite-related ulcers."

Given the foregoing, the first three criteria for examination set forth in McClendon have been met, and there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Thus, the matter must be remanded for examination and opinion addressing the relationship, if any, between the claimed disability and the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed residuals of frostbite of the lower extremities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner identify whether the Veteran has any frostbite or cold injury residuals of the lower extremities; opining as to whether it is at least as likely as not (50 percent probability or greater) that any such current disability was incurred in service or is otherwise medically related to service.  In providing the requested opinion, the examiner is asked to address the Veteran's statements as to the onset of his symptoms in service, as well as the negative treatment records and the notations of frostbite injury in the VA wound treatment records dated in 2014 and 2015.  The Veteran is considered a reliable historian inasmuch as he reports he was exposed to significant cold weather in Korea.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  The AOJ should undertake any additional development deemed warranted.

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




